Exhibit 10.1


DIRECTOR
RESTRICTED STOCK AGREEMENT


THIS AGREEMENT is made as of the __________, (the "Effective Date") between Oil
States International, Inc., a Delaware corporation (the "Company"), and
__________ ("Director").


To carry out the purposes of the Oil States International, Inc. 2018 Equity
Participation Plan (the "Plan"), by affording Director the opportunity to
acquire shares of common stock of the Company ("Stock"), and in consideration of
the mutual agreements and other matters set forth herein and in the Plan, the
Company and Director hereby agree as follows:


1.Award of Shares. Upon execution of this Agreement, the Company shall issue
__________ shares of Stock to Director. Director acknowledges receipt of a copy
of the Plan, and agrees that this award of Stock shall be subject to all of the
terms and conditions set forth herein and in the Plan, including future
amendments thereto, if any, pursuant to the terms thereof, which Plan is
incorporated herein by reference as a part of this Agreement. In the event of
any conflict between the terms of this Agreement and the Plan, the terms of the
Plan shall govern.


2.Forfeiture Restrictions. The Stock issued to Director pursuant to this
Agreement may not be sold, assigned, pledged, exchanged, hypothecated or
otherwise transferred, encumbered or disposed of to the extent then subject to
the Forfeiture Restrictions (as hereinafter defined), and in the event of
termination of Director's service on the Board of Directors of the Company (the
"Board") for any reason (other than as provided below), automatically upon such
termination Director shall, for no consideration, forfeit to the Company all
such Stock to the extent then subject to the Forfeiture Restrictions. The
prohibition against transfer and the obligation to forfeit and surrender Stock
to the Company upon termination of service on the Board are herein referred to
as "Forfeiture Restrictions," and the shares which are then subject to the
Forfeiture Restrictions are herein sometimes referred to as "Restricted Shares."
The Forfeiture Restrictions shall be binding upon and enforceable against any
transferee of such Stock. The Forfeiture Restrictions shall lapse as to the
Restricted Shares as of the date immediately preceding the date of the next
Annual Stockholder's Meeting of the Company following their issuance.
Notwithstanding the foregoing, the Forfeiture Restrictions shall lapse as to the
Restricted Shares as of (i) the date a Change of Control (as such term is
defined in the Plan) occurs or (ii) the date of termination of Director's
service on the Board due to his death or due to disability such that Director is
incapable of serving on the Board for physical or mental reasons, as shall be
determined by the Committee in its sole discretion, and its determination shall
be final.


3.Certificates. A certificate evidencing the Restricted Shares shall be issued
by the Company in Director's name, pursuant to which Director shall have voting
rights and shall be entitled to receive dividends and other distributions
(provided, however, that dividends or other distributions paid in any form other
than cash shall be subject to the Forfeiture Restrictions). The certificate
shall bear the following legend:


The shares evidenced by this certificate have been issued pursuant to an
agreement made as of __________, a copy of which is attached hereto and
incorporated herein, between the Company and the registered holder of the
shares. The shares are subject to forfeiture to the Company under certain
circumstances described in such agreement. The sale, assignment, pledge or other
transfer of the shares evidenced by this certificate is prohibited under the
terms and conditions of such agreement, and such shares may not be sold,
assigned, pledged or otherwise transferred except as provided in such agreement.


Notwithstanding the foregoing, the Company may, in its discretion, elect to
complete the delivery of the Restricted Shares by means of electronic,
book-entry statement, rather than issuing physical share certificates. The
Company may cause the certificate, if any, to be delivered upon issuance to the
Secretary of the Company as a depository for safekeeping until the forfeiture
occurs or the Forfeiture Restrictions lapse pursuant to the terms of this
Agreement. Upon request of the Company, Director shall deliver to the Company a
stock power, endorsed in blank, relating to the Restricted Shares then subject
to the Forfeiture Restrictions. Upon the lapse of the Forfeiture Restrictions
without forfeiture, the Company shall cause a new certificate to be issued
without legend (except for any legend required pursuant to applicable securities
laws or any other agreement to which Director is a party) in the name of
Director for the Stock issued to Director pursuant to this Agreement in exchange
for the certificate evidencing the Forfeiture Restrictions or, as may be the
case, the Company shall issue appropriate instructions to the transfer agent if
the electronic, book-entry method is utilized.


4.Consideration. It is understood that the consideration for the issuance of
Restricted Shares shall be Director's agreement to render future services on the
Board, which services shall have a value not less than the par value of such
Restricted Shares.




-1-

--------------------------------------------------------------------------------



5.Status of Stock. Director agrees that the Restricted Shares will not be sold
or otherwise disposed of in any manner that would constitute a violation of any
applicable federal or state securities laws. Director also agrees (i) that the
certificates, if any, representing the Restricted Shares may bear such legend or
legends as the Committee deems appropriate in order to ensure compliance with
applicable securities laws, (ii) that the Company may refuse to register the
transfer of the Restricted Shares on the stock transfer records of the Company
if such proposed transfer would in the opinion of counsel satisfactory to the
Company constitute a violation of any applicable securities laws and (iii) that
the Company may give related instructions to its transfer agent, if any, to stop
registration of the transfer of the Restricted Shares.


6.Service Relationship. For purposes of this Agreement, Director shall be
considered to be in service on the Board as long as Director remains a Director
of the Company, or any successor thereto. Any question as to whether and when
there has been a termination of such service, and the cause of such termination,
shall be determined by the Committee in its sole discretion, and its
determination shall be final.


7.Committee's Powers. No provision contained in this Agreement shall in any way
terminate, modify or alter, or be construed or interpreted as terminating,
modifying or altering any of the powers, rights or authority vested in the
Committee pursuant to the terms of the Plan, including, without limitation, the
Committee's rights to make certain determinations and elections with respect to
the Restricted Shares.


8.Binding Effect. This Agreement shall be binding upon and inure to the benefit
of any successors to the Company and all persons lawfully claiming under
Director.


9.Non-Alienation. Director shall not have any right to pledge, hypothecate,
anticipate or assign this Agreement or the rights hereunder, except by will or
the laws of descent and distribution.


10.Not a Service Contract. This Agreement shall not be deemed to constitute a
service contract, nor shall any provision hereof affect (a) the right to
terminate Director's service on the Board in accordance with the Company's
by-laws and applicable law or (b) the terms and conditions of any other
agreement between the Company and Director except as expressly provided herein.


11.Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which together will
constitute one and the same Agreement.


12.Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Texas.


IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
an officer thereunto duly authorized, and Director has executed this Agreement,
all effective as of the Effective Date.




 
 
Oil States International, Inc.
 
 
 
 
 
 
By
 
 
 
 
Cindy B. Taylor
 
 
 
President and Chief Executive Officer
 





 
 
Director
 
 
 
 
 
 
 
 
 



-2-